11 Ill. App. 3d 827 (1973)
297 N.E.2d 661
WILLIAM H. LOEHDE, Plaintiff-Appellee,
v.
LOYOLA UNIVERSITY et al., Defendants-Appellants.
No. 57799.
Illinois Appellate Court  First District (3rd Division).
May 3, 1973.
Modified on denial of rehearing June 28, 1973.
James B. O'Shaughnessy and Elwood T. Olsen, both of Schiff, Hardin & Waite, of Chicago, for appellants.
Lee M. Howard, of Howard, Howard, France & Mitchell, of Chicago, (Theodore S. Fins, of counsel,) for appellee.
Abstract of Decision.
Order affirmed.